Citation Nr: 0737203	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  99-03 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for an acquired psychiatric 
disability, to include schizophrenia.


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to May 
1973.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville.

In August 2004 and May 2006, the Board remanded the issue to 
the RO for further development.  

In September 2007, the veteran testified before the 
undersigned Veterans Law Judge via videoconference.  A copy 
of the hearing transcript is of record and has been reviewed.  
The case has since returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  In an April 1986 rating decision, the RO denied the 
veteran's service connection claim for an acquired 
psychiatric disability, to include schizophrenia, and after 
the veteran was notified of the decision and of his 
procedural and appellate rights, he did not file a timely 
notice of disagreement and the rating decision became final.

2.  The veteran petitioned to reopen his service connection 
claim for an acquired psychiatric disability, to include 
schizophrenia, prior to August 29, 2001.

3.  Evidence received since the April 1986 rating decision 
does not bear directly and substantially upon the issue of 
service connection for an acquired psychiatric disability, 
and by itself, or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the claim.



CONCLUSIONS OF LAW

1.  The April 1986 rating decision, denying service 
connection claim for an acquired psychiatric disability, to 
include schizophrenia, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); currently, 
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

2.  Evidence received since the April 1986 rating decision 
that denied service connection for an acquired psychiatric 
disability, to include schizophrenia, is not new and 
material, and the veteran's service connection claim for such 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letters provided to the veteran in 
September 2005, March 2005, February 2006, and October 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
The Board acknowledges that the February 2006 letters 
incorrectly indicated that the prior final decision was 
issued in April 1999, as opposed to April 1986.  
Nevertheless, the basis for the April 1999 denial is the same 
as the basis for denial in the April 1986, therefore the 
veteran has not been prejudiced.  Consequently, the Board 
finds that adequate notice has been provided, as the veteran 
was informed about what evidence is necessary to substantiate 
the element(s) required to establish service connection that 
were found insufficient in the previous denial.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains service medical 
records, service personnel records, VA medical evidence, 
private evidence, the  veteran's contentions, and other lay 
statements.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  New and Material Evidence Claim

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In March 1985, the RO denied the veteran's service connection 
claim for a nervous disability, including schizophrenia.  
After the RO notified the veteran of his procedural and 
appellate rights, he did not initiate an appeal of the RO's 
decision within one year of the date of the letter notifying 
him of denial and the rating decision became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1984); currently, 38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

In an April 1986 rating decision, the RO again denied the 
veteran's service connection claim for an acquired 
psychiatric disability, to include schizophrenia.  After the 
RO notified the veteran of his procedural and appellate 
rights, he did not initiate an appeal of the RO's decision 
within one year of the date of the letter notifying him of 
denial and the rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1985); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

While there has been a recent amendment to 38 C.F.R. § 
3.156(a) during the appeal period, the amended version 
applies only to claims filed on or after August 29, 2001, as 
the veteran's claim was filed prior to that date, the pre- 
amended version applies, and it is that version which the RO 
cited in the June 2006 supplemental statement of the case.  
No other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

To reopen service connection claims, new and material 
evidence must be presented or secured.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

At the time of the most recent final denial in April 1986, 
the claims folder consisted of the veteran's service medical 
records, VA medical evidence, and private medical evidence.  
Service medical records are negative for a diagnosis of, or 
treatment for a psychiatric disability.  The first evidence 
showing a diagnosis of "borderline schizophrenia" is a VA 
clinical record dated in September 1977.  Private medical 
evidence shows that the veteran received psychiatric 
treatment for schizophrenic disorder, paranoid type, from 
1980 to 1981.  VA medical evidence shows that in January 
1985, the veteran was admitted to the hospital for 
psychiatric treatment for his schizophrenia.  The RO denied 
the claim in April 1986 because there was no evidence of a 
psychosis within the first post-service year, and no 
objective evidence relating the veteran's psychiatric 
disability to his military service. 

Evidence received subsequent to the April 1986 rating 
decision included service personnel records, a hearing 
transcript, VA medical evidence, lay statements, response 
from United States Air Force and the U. S. Army and Joint 
Services Records Research Center (JSRCC) (formerly the Center 
for Unit Records Research (CURR)), and letters from Jasper 
County Law Enforcement Center, and Fulton State Hospital.  
The veteran's service personnel records reflect that he was 
discharged due to unsuitability; no psychiatric disability 
was diagnosed.  The non-duplicative VA medical evidence, the 
letters from Jasper County Law Enforcement Center and Fulton 
State Hospital are new, however they are not material, in 
that they do not show that the veteran was diagnosed with a 
psychosis within the first post-service year, nor do they 
relate the veteran's current psychiatric disability to 
service.  Further, the veteran's statements pertinent to this 
claim are essentially duplicative of his contentions already 
considered at the time of the April 1986 decision.  The Board 
notes that his statements are without probative value because 
the evidence does not show that he possesses the medical 
expertise necessary to diagnose or determine the etiology of 
a medical disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Likewise, the March 1999 statement provided by the 
veteran's mother, although new, is not considered competent 
evidence, as the evidence does not show that she has the 
requisite medical expertise to diagnose or determine the 
etiology of her son's psychiatric disability.  The remaining 
statements provided by the veteran are not pertinent to the 
instant claim, as well as the response from JSRCC.

Based on the foregoing, the Board concludes that the evidence 
submitted subsequent to the April 1986 denial does not bear 
directly and substantially upon the specific matters under 
consideration.  It is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Accordingly, the veteran's service 
connection claim for an acquired psychiatric disability, to 
include schizophrenia, is not reopened.





ORDER

New and material evidence has not been received to reopen the 
veteran's service connection claim for an acquired 
psychiatric disability, to include schizophrenia; the claim 
is not reopened. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


